OPINION OF THE COURT

Per Curiam.

Respondent Nancy J. Young was admitted to practice in the First Department on June 28, 1965. Respondent acknowledges that she is the subject of an investigation by the Departmental Disciplinary Committee. In her affidavit, dated June 14,1983, she admits that she has misappropriated over $300,000 from various clients. While the respondent has made some restitution, she still owes a considerable sum of money to those clients. Respondent attributes her personal misconduct to a personal crisis which she experienced in the 1973-1974 period.
In her affidavit, respondent Young tenders her resignation (22 NYCRR 603.11). She indicates that her resignation is made freely and voluntarily without coercion or duress of any kind and that she is fully aware of the implications and consequences of her resignation. She admits that if a disciplinary proceeding were commenced against her based upon the afore-mentioned allegations, she could not defend herself on the merits successfully.
*600Under the circumstances herein, respondent’s resignation as a member of the Bar is accepted and directed to be filed; and it is ordered that her name be struck from the roll of attorneys and counselors at law effective August 31, 1983.
Murphy, P. J., Kupferman, Sandler, Asch and Milonas, JJ., concur.
Respondent’s resignation accepted and filed and respondent’s name is stricken from the roll of attorneys and counselors at law in the State of New York, effective August 31, 1983.
[The following page is 601]